DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 9 August 2022 is acknowledged.  The traversal is on the ground(s) that adding claims 18-20 to the elected group would not present an undue burden in the Office.  However as noted in the requirement, the groups present mutually exclusive limitations which present a different search strategy beyond a single classification search of B62D55/30.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gense DE 102017002163A1.	Gense (see attached machine translations), discloses an active track-chain sag management system 200 utilized in conjunction with a crawler vehicle 300 having a tracked undercarriage, the active track-chain sag management system comprising: 	a movable track-engaging member 7 positioned for physical engagement into a track- chain 1 of the tracked undercarriage; 	an electric drive assembly 11 controllable to adjust a track-tensioning position of the movable track-engaging member relative to the track-chain; and 	a controller 14 operatively coupled to the electric drive assembly, the controller configured to command the electric drive assembly to repeatedly adjust the track-chain sag of the track-chain by varying the track-tensioning position of the movable track-engaging member during operation of the tracked undercarriage (see paragraph [0029] “For example, the measurement of the motor current and the determination of the present chain bias KVS can take place continuously”).	wherein the controller is further configured to: establish a target track-chain tension (“desired value of the chain bias KVS) corresponding to a desired track- chain sag of the tracked undercarriage; repeatedly estimate a current track-chain tension  of the track-chain during operation of the tracked undercarriage; and command the electric drive assembly to adjust the track-tensioning position of the movable track-engaging member to reduce disparities between the target track-chain tension and the current track-chain tension KVS;	wherein the electric drive assembly comprises an electric motor (“DC motor or a servo motor 11”); and wherein the controller is coupled to the electric motor and is configured to estimate the current track-chain tension KVS of the track-chain based, at least in part, on a current torque output of the electric motor (see paragraph [0029] “In this case, the control unit 14 can derive a motor torque from the measurement of the motor current and calculate the current chain bias KVS therefrom”);	further comprising an operator interface 15 to which the controller is operably coupled; wherein the controller is configured to establish the target track-chain tension based, at least in part, on operator input received via the operator interface;	further comprising a data source providing data indicative of current ground conditions; wherein the controller is configured to establish the target track-chain tension based, at least in part, on data indicative of current ground conditions (see paragraph [0031] “the roadway detection device or the acceleration sensor are designed such that, in addition to the acceleration values, they also measure the travel speed directly.  A standard deviation from the measured acceleration values in the interval 0.32 - 2.25 can characterize a flat road, for example. The presence of light terrain can be derived from a standard deviation between 2.25 and 35.8 while, for example, heavy terrain is present for standard deviations of 35.8 or greater”);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gense DE 102017002163A1.	Gense discloses the claimed vehicle except for the recited track tension values.	The recited values are result effective variables which have a finite number of values and which would fulfill the design need to provide track tension values appropriate for the vehicle’s size and weight.	It has been held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Allowable Subject Matter
Claims 4, 7-10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



September 13, 2022